Citation Nr: 0507516	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  01-09 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a higher initial evaluation for 
patellofemoral syndrome of the right knee, currently assigned 
a 10 percent disability evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for a low back disorder and granted service connection for 
patellofemoral syndrome of the right knee and assigned a 10 
percent disability evaluation effective from April 27, 2000.  
The veteran, who had active service from November 1995 to 
April 2000, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for initial consideration of additional 
evidence and for further development in September 2003, and 
that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A low back disorder was not manifested during service and 
has not been shown to be causally or etiologically related to 
service.  

3.  The veteran's right knee does not have flexion limited to 
30 degrees or extension limited to 15 degrees.




CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 

2.  The criteria for an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5099-5010 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

The appellant filed his claims for service connection for a 
low back disorder and for a right knee disorder in June 2000, 
and thereafter, in a rating decision dated in August 2000, 
service connection for a low back disorder was denied.  That 
decision also granted service connection for patellofemoral 
syndrome of right knee and assigned a noncompensable 
disability evaluation effective from April 27, 2000.  The 
veteran subsequently disagreed with the disability evaluation 
assigned for his right knee disability.  Only after those 
rating actions were promulgated did the RO, in letters dated 
in March 2001 and February 2004, specifically provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  However, the Board 
also notes that the record indicates that prior to that time 
the appellant had been apprised of what evidence would be 
necessary to substantiate the claims, as well as informed of 
the division of responsibility for obtaining such evidence.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this regard, the Board notes that a letter 
was sent to the veteran in April 2003 that informed him of 
what VA was doing and also requested that he provide the 
names, addresses, and approximate dates of treatment for all 
health care providers who had seen him for his low back 
disorder and right knee disability.  For each private 
physician and medical center identified, he was asked to 
complete and sign a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs.  No response was received, and although the veteran 
did later identify a private physician at his November 2002 
hearing before the Board, he again did not submit such a 
form.  The April 2003 letter also advised him that he was 
being scheduled for a VA examination and the importance of 
reporting for such an evaluation.  In addition, the appellant 
had been provided with a copy of the rating decisions dated 
in August 2000, September 2001, and October 2004, setting 
forth the general requirements of the law, the evidence 
considered, and the reasons why his claims were denied.  The 
general advisement and the pertinent laws and regulations, 
including the schedular criteria, were reiterated in a 
September 2001 Statement of the Case and an October 2004 
Supplemental Statement of the Case.  Additionally, the Board 
remanded the case in September 2003 for initial consideration 
of additional evidence and for further development, which 
included notifying the veteran of the enactment of the VAA 
and its provisions.

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claims were filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the March 2001 
and February 2004 letters was not given prior to the first 
AOJ adjudications of the claims, the notice was provided by 
the AOJ prior to the most recent transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.

In this case, although the VCAA notice letter that was 
provided to the appellant did not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded a VA examination in April 2003 in 
connection with his claims for service connection and for a 
higher initial evaluation, which was conducted by a physician 
who reviewed the veteran's claims file and rendered relevant 
opinions as to the issues under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claims 
for service connection and for a higher initial evaluation is 
appropriate.


I.  Entitlement to Service Connection for a Low Back Disorder

The veteran contends that he is entitled to service 
connection for a low back disorder.  More specifically, he 
claims that his current low back disorder is related to an 
injury he sustained during his military service.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).   In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In this case, service records show the veteran had active 
service from November 1995 to April 2000.  

Service medical records indicate that the veteran was 
provided an enlistment examination in August 1995 during 
which a clinical evaluation revealed his spine to be normal, 
and he denied having a medical history of recurrent back 
pain.  In a March 1996 arrival screening form for the school 
of infantry, the veteran denied having any pain in his back 
prior to his enlistment and also denied having any injuries 
or back pain during boot camp.  He later sought treatment in 
May 1997 with complaints low back pain having a duration of 
one month.  He reported having injured his back while playing 
basketball.  In this regard, he stated that that he had 
fallen on the floor after attempting to rebound a ball.  On 
examination, the veteran had a full range of motion and was 
able to bend over and touch his toes.  He did not have any 
numbness, tingling, or bowel or bladder changes.  The veteran 
was assessed as having a low back muscle strain and was 
instructed to take Motrin and use heat.  He was also 
restricted to light duty for one week.  The veteran was later 
provided a separation examination in August 1999 at which 
time no clinical abnormalities of his spine were noted, and 
he denied having a medical history of recurrent back pain.  
He also indicated that he had not suffered any injury or 
illness during active duty for which he had not sought 
medical treatment.

In his November 2002 hearing testimony before the Board, the 
veteran stated that he had injured his back during physical 
training in 1997 or 1998 for which he sought treatment at a 
medical center on base.  He indicated that his back continued 
to hurt intermittently during his period of service and that 
he subsequently saw a corpsmen in the field who gave him 
muscle relaxants or pain pills.  There reportedly were no 
clinical records of such a visit, as he had seen him out in 
the field.  The veteran also testified that he was employed 
at a warehouse following his separation from service, but 
that he had to quit because his back was hurting him.   

The veteran was afforded a VA examination in April 2003 
during which he reported developing back pain while 
participating in physical training during service in 1998.  
He also described his current symptomatology.  Following a 
review of the veteran's medical history and a physical 
examination, x-rays of the lumbosacral spine were obtained, 
which were within normal limits without any loss of 
intervertebral disc spaces seen.  The examiner did believe 
that the veteran had a low-grade lumbosacral muscle 
ligamentous sprain, but he also opined that it was less 
likely than not that it was related to service.  In this 
regard, the examiner commented that he could find very little 
evidence of treatment for back pain in the veteran's service 
medical records.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for a 
low back disorder.  Although his service medical records do 
indicate that he sought treatment for his back in service in 
May 1997, the veteran did not seek treatment for the 
remainder of his period of service.  In fact, the veteran's 
August 1999 separation examination did not find any clinical 
abnormalities of the spine, and he denied having a medical 
history of recurrent back pain.  The Board further notes that 
there were no documented complaints, treatment, or diagnosis 
of a low back disorder for several years following the 
veteran's period of service.  Thus, any symptomatology the 
veteran may have experienced in service appears to have been 
acute and transitory and to have resolved prior to his 
separation.  Therefore, the Board finds that a chronic low 
back disorder did not manifest during service or within close 
proximity thereto,

In addition to the lack of evidence establishing that a 
chronic back disorder manifested during service or within 
close proximity thereto, no physician has linked any current 
disorder to service or to any symptomatology that occurred 
during active service.  The record shows that there were no 
documented complaints, treatment, or diagnosis of a low back 
disorder immediately following his separation from service.  
Nor is there is any competent evidence of record, medical or 
otherwise, which links any current back disorder to his 
military service.  Significantly, the April 2003 VA examiner 
opined that it was less likely than not that the veteran's 
low-grade lumbosacral muscle ligamentous sprain was related 
to his military service.  Therefore, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a low back disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for the veteran's low back disorder is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that his low back disorder is related to 
service, the veteran is not a medical professional competent 
to render an opinion on matters of medical etiology or 
aggravation and absent a professional medical opinion linking 
the veteran's disorder to service, service connection cannot 
be granted. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


II.  Entitlement to a Higher Initial Evaluation for 
Patellofemoral Syndrome of the Right Knee

The veteran also contends that he is entitled to a higher 
initial evaluation for his patellofemoral syndrome of his 
right knee.  More specifically, he claims that the current 
evaluation assigned for his right knee disorder does not 
accurately reflect the severity of that disability.

During the pendency of the appeal, the veteran's disability 
evaluation was increased to 10 percent effective from April 
27, 2000, the day following the date he was released from 
active military service.  However, applicable law mandates 
that when a veteran seeks an increased evaluation, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not withdrawn his appeal and as such, it 
remains in appellate status

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, as here, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran's patellofemoral syndrome of the right knee is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5099-5010, as analogous to arthritis 
due to trauma.  Rating by analogy is appropriate where an 
unlisted condition is encountered, and a closely related 
condition which approximates the anatomical localization, 
symptomatology and functional impairment is available. See 38 
C.F.R. §§ 4.20, 4.27 (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004), degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved, which in this case 
would be Diagnostic Codes 5260 (limitation of flexion of the 
leg) and 5261 (limitation of extension of the leg).  

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is warranted for flexion limited to 45 degrees, 
and a 20 percent disability evaluation is contemplated for 
flexion limited to 30 degrees.  Under Diagnostic Code 5261, a 
10 percent disability evaluation is for assignment when 
extension is limited to 10 degrees, and a 20 percent 
disability evaluation is warranted when extension is limited 
to 15 degrees.

The Board further notes that Diagnostic Code 5003 provides 
that when there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation of motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

In this case, an August 2000 rating decision granted service 
connection for patellofemoral syndrome of the right knee and 
assigned a noncompensable evaluation effective from April 27, 
2000.  That determination was based on a review of the 
veteran's service medical records.  The veteran subsequently 
filed a Notice of Disagreement in August 2001 in which he 
disagreed with the assigned evaluation, and a rating decision 
dated in October 2004 later increased the disability 
evaluation to 10 percent effective from April 27, 2004.  
During the pendency of the appeal, that evaluation has 
remained in effect until the present time.

In his August 2001 Notice of Disagreement, the veteran 
contended that his right knee disability had caused him 
suffering and altered his lifestyle tremendously.  In this 
regard, he stated that he was forced to search for new 
employment, as his right knee disability had made it 
impossible for him to continue working for his new employer.  
He was also unable to perform many physical activities in 
which he had previously been able to participate.  Such 
activities included basketball, football, baseball, and 
running.

In his November 2002 hearing testimony before the Board, the 
veteran stated that his right knee was in constant pain.  He 
reported experiencing sharp pain in his knee when he went up 
or down stairs, and he could not participate in sports like 
he had in the past.  He also indicated that he had driven 
three and half or four hours to appear for his hearing, but 
that he had to make two stops to stretch out.  He further 
testified that he had worked at a warehouse sorting valves 
following his separation from service, but that he had to 
quit and work at a desk job because his knee was constantly 
hurting. 

The veteran was afforded a VA examination in April 2003 
during which he reported having pain and swelling with some 
locking and intermittent limping.  Squatting and using stairs 
were painful, and he indicated that he been taking anti-
inflammatory medications, including over-the-counter Aleve.  
A physical examination revealed him to have an active range 
of motion of zero to 100 degrees, but passive motion was 
painful.  He had a +1 subpatellar crepitation with a five-
pound weight on his ankle, and the transverse longitudinal 
motion of his patella gave him some pain with his quadriceps 
relaxed.  He had a Q-angle of zero degrees as well as +2 
subpatellar crepitation present with squatting.  Based on 
these findings, the examiner believed that the veteran had 
lost 35 degrees of active range of motion because attempts at 
passive motion beyond that point were painful.  An x-ray of 
the right knee did reveal some narrowing of the lateral facet 
of the patella against the femoral sulcus, which indicated 
some malalignment of the patellofemoral joint.  The remainder 
of x-ray was within normal limits.  The examiner diagnosed 
the veteran with patellofemoral pain syndrome with 
chondromalacia and reiterated that he had loss of range of 
motion due to pain.  He also stated that the veteran had 
weakened movement and excess fatigability, but there was no 
incoordination.  He further commented that pain could limit 
the veteran's functional ability during flare-ups and that he 
did miss work at times due to pain.  His functional ability 
did limit him from climbing, squatting, prolonged standing, 
or kneeling.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to a higher initial 
evaluation for his right knee disability.  The medical 
evidence of record has not shown the veteran to have flexion 
limited to 30 degrees or extension limited to 15 degrees.  In 
this regard, the April 2003 VA examination found the veteran 
to have an active range of motion of zero to 100 degrees.  
Parenthetically, the Board notes that a normal range of the 
knee is zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate 
II.  Therefore, the Board finds that the veteran has not met 
the criteria for a higher initial evaluation in excess of 10 
percent for his right knee disability. 

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, a 
higher initial evaluation for the veteran's right knee 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 10 percent rating, and no higher.  In this regard, 
the Board observes that the April 2003 VA examination found 
the veteran to have lost 35 degrees of active range of motion 
because attempts at passive motion beyond that point were 
painful; however, the effect of the pain in the veteran's 
joints is contemplated in the currently assigned 10 percent 
disability evaluation under Diagnostic Code 5099-5010.  
Indeed, the October 2004 rating decision specifically 
contemplated this pain as well as the veteran's weakened 
movement and excess fatigability in its grant of the 10 
percent disability evaluation under Diagnostic Code 5099-
5010.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the April 2003 VA examiner stated that veteran did not 
have incoordination.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher initial 
evaluation for the veteran's right knee disability.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 and 38 C.F.R. § 3.321(b)(1).  As to 
Diagnostic Code 5257, the Board finds that there is no 
objective medical evidence of other knee impairment 
manifested by moderate recurrent subluxation or lateral 
instability.  Further as to the provisions of 38 C.F.R. 
§ 3.321(b)(1), in this case, there has been no showing that 
the veteran's service-connected patellofemoral syndrome of 
the right knee has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the veteran's right knee disability.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's right knee disability under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  


ORDER

Service connection for a low back disorder is denied.

An initial evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


